DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious a semiconductor device comprising: a standard cell, wherein the standard cell includes, first to fourth active areas extending in a first direction, first to fourth gate lines over the first to fourth active areas and parallel to each other, the first to fourth gate lines extending in a second direction perpendicular to the first direction, a first cutting layer between the first active area and the second active area and cutting the second and third gate lines, a second cutting layer between the third active area and the fourth active area and cutting the second and third gate lines, a first gate contact on the second gate line, the first gate contact between the first cutting layer and the second cutting layer, and a second gate contact on the third gate line, the second gate contact between the first cutting layer and the second cutting layer, as required by claim 1.
The prior art of record fails to disclose or make obvious a semiconductor device which includes a flip-flop including a master latch and a slave latch, the master latch and the slave latch in a double height structure, the semiconductor device comprising: first and second gate lines extended in a first direction and parallel to each other; a first cutting layer extending in a second direction perpendicular to the first direction, the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842